Citation Nr: 0635095	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-38 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education for the 
period from summer of 1995 to January 2002.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1967 to May 
1970.  The representative has noted that the veteran died in 
February 2005; there is no death certificate of record.  The 
appellant is the veteran's daughter.

In March 2004, the appellant's claim for educational benefits 
under Chapter 35 was denied for college courses taken between 
the summer of 1995 to January 2002.  The appellant appealed 
that decision.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the veteran was 
awarded a 100 percent permanent schedular rating for a 
service-connected disability effective from December 27, 
1993, and he was also awarded basic eligibility to 
dependent's educational assistance from December 27, 1993; he 
was notified of that decision in December 2002.

2.  The appellant turned 18 on November [redacted], 1995, and 
eligibility to Chapter 35 benefits was established effective 
from that date.

3.  The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received within one 
year of the decision granting eligibility to Chapter 35 
benefits, on November 17, 2003; she requested retroactive 
payment for coursework for the period from the summer of 1995 
to January 2002; and she never submitted the VA enrollment 
certification for this course work.

4.  The appellant's eligibility period for Chapter 35 
educational assistance may begin on November [redacted], 1995, or the 
date she successfully completed secondary schooling in 1995, 
depending on whether she participated in an approved 
educational program.


CONCLUSION OF LAW

The appellant may be eligible for an effective date of 
November [redacted], 1995, or the date she successfully completed 
secondary schooling in 1995, for Chapter 35 educational 
assistance.  38 U.S.C.A. §§ 3512, 5113 (West 2002); 38 C.F.R. 
§§ 21.1029, 21.4131 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2005).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and to assist claimants 
in the development of their claims.

As will be shown below, the Board's disposition of her appeal 
is fully favorable to the appellant.  For that reason the 
Board finds that she has not been prejudiced by the RO's 
failure to provide her a section 5103(a) notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), motion 
for review en banc denied (May 27, 2005) (an error in the 
adjudicative process is not prejudicial unless it affects the 
essential fairness of the adjudication). 

A November 2002 rating decision found that the veteran's 
service-connected disability was permanent in nature, and 
granted basic eligibility to Chapter 35 educational 
assistance under Chapter 35; all grants were effective 
December 27, 1993.  The veteran was informed of this rating 
decision on December 20, 2002.  

The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received on 
November 17, 2003; she requested retroactive payment for 
coursework for the period from the summer of 1995 to January 
2002; she noted that she graduated high school in 1995; and 
she never sent the VA enrollment certification for this 
course work.  She did submit transcripts of her coursework.  
A December 2003 letter apprised the appellant that she was 
entitled to benefits for an approved program of education and 
training under the Dependents' Educational Assistance 
Program.  The letter advised her that that she could choose a 
beginning date of November [redacted], 1995 (the date she turned 18) 
or December 20, 2002, the date of the letter informing the 
veteran that he was permanently and totally disabled due to 
service-connected disability.  She was told that the ending 
date was eight years after the date she chose.  The letter 
apprised her that, although she could choose a beginning date 
as early as November [redacted], 1995, VA could not pay benefits for 
course work prior to November 17, 2002, one year prior to her 
application.

In January 2004, the appellant selected November [redacted], 1995, as 
the beginning date for her Chapter 35 benefits.  In a letter 
dated in January 2004, the RO informed the appellant that the 
date she selected was not to her advantage; provided her an 
opportunity to select another date; and informed her that if 
she did not chose another date, November [redacted], 1995, would be 
the beginning date for entitlement to Chapter 35 benefits.  
In a February 2004 statement, the appellant again chose 
November [redacted], 1995, as the beginning date for her Chapter 35 
benefits.  The appellant was given a certificate of 
eligibility letter informing her that she was entitled to 
benefits for an approved program of education of training 
under Chapter 35 and that she had 45 months of full time 
benefits.  She was also informed that the ending date for 
benefits was eight years following the date she elected, 
November [redacted], 2003.

In March 2004, the RO informed the appellant that they were 
unable to pay for education benefits prior to November 2002, 
the date she became eligible for benefits.  The appellant 
appealed this decision.

The regulation pertaining to the commencing date for an award 
of educational assistance provides that if the award is the 
first award of educational assistance for the program of 
education, the commencing date will be the later of: (1) the 
date the educational institution certifies as the beginning 
of the educational program; (2) one year before the date of 
claim as determined by 38 C.F.R. § 21.1029(b); (3) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.4131 (2005).

Section 21.1029 provides that the date of claim is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
educational assistance.

The basic beginning date of a child's eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's successful completion of 
secondary schooling, whichever occurs first.  Eligibility for 
Chapter 35 benefits further requires, however, that the 
appellant must not reach his 26th birthday on or before 
certain events, including the date of the veteran's death.  
38 C.F.R. § 21.3040(c).  

Chapter 35 of the statute was amended in November 2000 to 
provide that if VA first finds that the parent from whom 
eligibility is derived has a service-connected total and 
permanent disability after the eligible person's eighteenth 
birthday, but before the person's twenty-sixth birthday, the 
eight-year period of eligibility shall begin on the date 
elected by that person to be the beginning date if: (A) the 
Secretary approves the beginning date; (B) the eligible 
person elects that beginning date within 60 days of written 
notice by VA of that person's opportunity to make such 
election, such notice including a statement of the deadline 
for the election imposed under this subparagraph; and (C) 
that beginning date is the effective date of the rating or 
the date of notification establishing a total and permanent 
disability rating, which ever is more advantageous to the 
person, or any date in between.

The term "first finds" is defined as the effective date of 
the rating or date of notification to the veteran from whom 
eligibility is derived establishing a permanent and total 
rating, whichever is more advantageous to the eligible 
person.

See Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 112, 114 Stat. 1822 (Nov. 1, 
2000) (codified at 38 U.S.C.A. § 3512(a)(3), (d) (West 
2002)).

If VA determines that a veteran has a permanent and total 
disability before his dependent child's 18th and 26th 
birthdays, and the dependent child so elects, the period of 
eligibility may begin on the date the child becomes 18 or the 
date the child graduates high school.  The eligibility period 
would then end eight years from the beginning date.

The statute pertaining to the effective date of the 
commencement of educational assistance was also revised in 
November 2000, to give effect to the provision allowing an 
individual to elect an eligibility period that begins with 
the effective date for the award of a total and permanent 
rating.  According to the revision, if the individual 
qualifies to elect an eligibility period that begins with the 
effective date of a total and permanent rating, in 
determining the commencement date for an award of educational 
assistance VA may consider the individual's application as 
having been filed on the eligibility date.  This provision 
applies if (1) that eligibility date is more than one year 
before the date of the initial rating decision; (2) the 
individual submits an application for Chapter 35 educational 
assistance within one year of the rating decision; (3) the 
individual claims educational assistance for an approved 
program of education for a period preceding the one-year 
period ending on the date on which the application is 
received by VA.  These provisions are applicable if the 
individual would have been entitled to such educational 
assistance for such program of education if the individual 
had actually submitted an application on the eligibility 
date.  See Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 113, 114 Stat. 1822 (Nov. 1, 
2000) (codified at 38 U.S.C.A. § 5113 (West 2002)).

In other words, if the individual is eligible to elect an 
eligibility period that begins after the effective date of an 
award of a total and permanent disability rating, and the 
individual submits an application for Chapter 35 educational 
assistance within one year of notice of the rating decision 
establishing the total and permanent rating, the individual 
will be deemed to have filed for Chapter 35 benefits at the 
beginning of the eligibility period.  Although the statutes 
were amended in November 2000, the regulations pertaining to 
determining the commencement dates for awards of Chapter 35 
educational assistance (38 C.F.R. §§ 21.1029, 21.4131) have 
not yet been revised to bring them into compliance with the 
statutory revisions, and cannot be relied upon in determining 
the appellant's eligibility for Chapter 35 benefits. 

The evidence in the claims file shows that she was born in 
November 1977, so she was between the ages of 18 and 26 after 
the effective date of the total and permanent rating.  She 
is, therefore, potentially entitled to an effective date of 
November [redacted], 1995, or the date she graduated high school, for 
the commencement of the award of Chapter 35 educational 
assistance.

It is not clear from the evidence in the claims file whether 
the educational program in which she participated from 
coursework for the period from the summer of 1995 to January 
2002.  The appellant has never sent the VA enrollment 
certification for this course work and there has been no 
determination whether the educational program was an approved 
program.  In addition, she noted that she graduated high 
school before starting the coursework in question, however, 
there is no documentation of a high school diploma in the 
record.  As noted above, if the appellant graduated high 
school before she initiated the course work in the summer of 
1995, she may be entitled to Chapter 35 educational 
assistance for the coursework taken after graduation from 
high school but before her 18th birthday in November 1995.  


ORDER

Eligibility for an effective date of November [redacted], 1995, or 
the date she successfully completed secondary schooling in 
1995, for the commencement of Chapter 35 educational 
assistance is granted; subject to the determination of when 
she graduated high school, and whether she would have been 
entitled to such educational assistance if she had actually 
submitted an application on that date.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


